Name: Commission Regulation (EC) No 1280/2002 of 12 July 2002 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 Avis juridique important|32002R1280Commission Regulation (EC) No 1280/2002 of 12 July 2002 suspending the buying-in of butter in certain Member States Official Journal L 184 , 13/07/2002 P. 0023 - 0023Commission Regulation (EC) No 1280/2002of 12 July 2002suspending the buying-in of butter in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2),Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream(3), as last amended by Regulation (EC) No 1614/2001(4), and in particular Article 2 thereof,Whereas:(1) Article 2 of Regulation (EC) No 2771/1999 lays down that buying-in by invitation to tender is to be opened or suspended by the Commission in a Member State, as appropriate, once it is observed that, for two weeks in succession, the market price in that Member State is below or equal to or above 92 % of the intervention price.(2) Commission Regulation (EC) No 756/2002 suspending the buying-in of butter in certain Member States(5) establishes the most recent list of Member States in which intervention is suspended. This list must be adjusted as a result of the market prices communicated by Sweden under Article 8 of Regulation (EC) No 2771/1999. In the interests of clarity, the list in question should be replaced and Regulation (EC) No 756/2002 should be repealed,HAS ADOPTED THIS REGULATION:Article 1Buying-in of butter by invitation to tender as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby suspended in Denmark, Greece and Austria.Article 2Regulation (EC) No 756/2002 is hereby repealed.Article 3This Regulation shall enter into force on 13 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 214, 8.8.2001, p. 20.(5) OJ L 116, 3.5.2002, p. 4.